 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11   ASHANDA D. LEE,                                       Case No. 1:18-cv-01616-LJO-EPG (PC)

12                                           Plaintiff, ORDER GRANTING DEFENDANT’S EX
                                                        PARTE APPLICATION FOR EXTENSION
13                  v.                                  OF TIME TO OPT OUT OF EARLY
                                                        SETTLEMENT CONFERENCE OR
14                                                      CONTACT ADR COORDINATOR
     J. JACOBSEN,
15                                                         (ECF NO. 26)
                                          Defendant.
16

17

18         On July 2, 2019, Defendant filed an application for a 60-day extension of time to either opt

19   out of the early settlement conference or contact ADR Coordinator Sujean Park to schedule the

20   settlement conference. (ECF No. 26).

21         Defendant’s counsel states that she needs the extension because, while she has requested

22   the ERMS/SOMS file for Plaintiff, she has not yet received it. She anticipates “being able to

23   review Plaintiff’s medical file and C-File, to confer with Ms. Lee, and to confer with others,

24   within 60 days from the date the Order is signed on this ex parte application.” (Id. at 4).

25         The Court finds good cause to grant Defendant’s application.

26   \\\

27   \\\

28   \\\
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that Defendant has sixty days from the date of

 2   service of this order to either: (1) file a notice that Defendant wants to opt out of the settlement

 3   conference; or (2) contact ADR Coordinator Sujean Park (spark@caed.uscourts.gov) to schedule

 4   the settlement conference.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     July 3, 2019                                  /s/
 8                                                          UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
